                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         UNITED STATES OF AMERICA,
                                   8                                                        Case No. 5:12-cr-00725-EJD-1
                                                          Plaintiff,
                                   9                                                        ORDER DENYING DEFENDANT’S
                                                   v.                                       MOTION FOR EARLY
                                  10                                                        TERMINATION OF SUPERVISED
                                         DAEMEON MICHAEL JIMERSON,                          RELEASE
                                  11
                                                          Defendant.                        Re: Dkt. No. 42
                                  12
Northern District of California
 United States District Court




                                  13             On September 9, 2013, Defendant pled guilty to one count of possession with intent to

                                  14   distribute, and distribution, of methamphetamine, in violation of 21 U.S.C. § 841(a)(1). See Plea

                                  15   Agreement, Dkt. 21; Presentence Report (“PSR”), Dkt. 28. In this plea, he accepted full

                                  16   responsibility for the offense. Id. ¶ 17. Defendant was an active member of the “Barrio Malos

                                  17   Locos” gang. Id. ¶¶ 7, 9, 13–14.

                                  18             This Court sentenced Defendant on February 24, 2014 to a term of 60 months

                                  19   imprisonment and five years of supervised release. Judgment, Dkt. 37. This Court also ordered

                                  20   Defendant to participate in substance abuse treatment and mental health treatment, to abstain from

                                  21   alcohol, and to avoid further gang association, all of which Defendant has done. Id.; Response to

                                  22   Court’s Request for Response to Offender’s Early Termination Motion (“Probation Report”). On

                                  23   February 28, 2017, Defendant was released from custody and began supervised release. Probation

                                  24   Report.

                                  25             Defendant has completed 2 years and 9 months of his 5-year supervised release obligation.

                                  26   He has reunited with his wife, daughter, and stepson, and “modeled good citizenship.” Id.; see

                                  27
                                       Case No.: 5:12-cr-00725-EJD-1
                                  28   ORDER DENYING DEFENDANT’S MOTION FOR EARLY TERMINATION OF
                                       SUPERVISED RELEASE
                                                                       1
                                   1   also Letter from Assistant Federal Public Defender Robert Carlin (“Carlin Letter”) at 1. He

                                   2   coaches his stepson’s Little League team and participates in school activities. See Motion for

                                   3   Early Termination (“Mot.”) at 1, 3–4 (showing Volunteer Appreciation Certificate from son’s

                                   4   school). He is employed by Caltrans, where he was recently promoted. Probation Report at 2;

                                   5   Mot. at 1. He has fully complied with the terms of supervised release and has not submitted any

                                   6   positive drug tests. Id. After completing his mental health assessment in July 2017, it was

                                   7   determined he should not be referred for any further services. Id. He has traveled outside the

                                   8   district with no negative reports. Id.

                                   9       I.      LEGAL STANDARD

                                  10            Early termination of supervised release is governed by 18 U.S.C. § 3583(e), which requires

                                  11   the court to consider factors set forth in §§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4),

                                  12   (a)(5), (a)(6), and (a)(7); United States v. Lussier, 104 F.3d 32, 35 (2d Cir. 1997) (noting that
Northern District of California
 United States District Court




                                  13   factors address issues like “deterrence, public safety, rehabilitation, proportionality, and

                                  14   consistency”). The factors include the “nature and circumstances of the offense, the need for

                                  15   deterrence, the need to protect the public, the need to provide defendant with training or medical

                                  16   care, and the relevant provisions of the Sentencing Guidelines.” United States v. Gross, 307 F.3d

                                  17   1043, 1044 (9th Cir. 2002). After considering those factors, the court may “terminate a term of

                                  18   supervised release and discharge the defendant released at any time after the expiration of one year

                                  19   of supervised release . . . if it is satisfied that such action is warranted by the conduct of the

                                  20   defendant released and the interests of justice.” 18 U.S.C. § 3583(e)(1). A defendant’s

                                  21   “exceptionally good behavior” may render a previously-imposed sentence inappropriate or too

                                  22   harsh, but “as the district courts of our circuit have repeatedly recognized, mere compliance is to

                                  23   be expected.” United States v. Emmett, 746 F.3d 817, 823 n.2 (9th Cir. 2014).

                                  24            The plain language of Section 3583(e) indicates that “district courts have broad discretion

                                  25   to alter the conditions of a defendant’s supervised release.” United States v. Miller, 205 F.3d

                                  26   1098, 1100 (9th Cir. 2000); accord Lussier, 104 F.3d at 36 (noting decision whether to grant early

                                  27
                                       Case No.: 5:12-cr-00725-EJD-1
                                  28   ORDER DENYING DEFENDANT’S MOTION FOR EARLY TERMINATION OF
                                       SUPERVISED RELEASE
                                                                       2
                                   1   termination rests within discretion of district court).

                                   2      II.      DISCUSSION

                                   3            Here, Defendant argues that termination of supervised release is appropriate for two main

                                   4   reasons. First, he contends that he has not only complied with, but surpassed the terms of his

                                   5   supervised release by thriving in his current employment, his dedication to his family, and his

                                   6   volunteer work. Mot. at 1. Second, he believes early termination will help him “move forward”

                                   7   and “completely close [the gang-related lifestyle] chapter [of his] life.” Id. The Court agrees;

                                   8   Defendant’s progress is exceptional. See Carlin Letter at 2.

                                   9            The Government opposes Defendant’s request. The Government argues that mere

                                  10   compliance with release conditions, and a successful re-entry into society, are what is expected of

                                  11   a defendant on supervised release. Government’s Opposition to Defendant’s Motion (“Opp.”) at

                                  12   4; see also Folks v. United States, 733 F. Supp. 2d 649, 651 (W.D.N.C. 2010) (“[E]ven ‘[m]odel
Northern District of California
 United States District Court




                                  13   prison conduct and full compliance with the terms of supervised release is what is expected of a

                                  14   person under the magnifying glass of supervised release and does not warrant early termination.’”

                                  15   (quoting United States v. McKay, 352 F. Supp. 2d 359, 361 (E.D.N.Y. 2005) (second alteration in

                                  16   original)); United States v. Grossi, 2011 WL 704364 (N.D. Cal. Feb. 11, 2011) (“Mere compliance

                                  17   with the terms of supervised release is what is expected, and without more is insufficient to justify

                                  18   early termination.”). The Probation Office also does not recommend early termination of

                                  19   supervised release for Defendant. Probation Report at 3.

                                  20            After considering the statutory factors and the case law, this Court agrees with the

                                  21   Probation Report and the Government. While Plaintiff’s efforts are commendable, he has not yet

                                  22   shown exceptional circumstances. Cf. United States v. Bauer, 2012 WL 1259251, at *2 (N.D. Cal.

                                  23   April 13, 2012) (holding exceptional circumstances not shown because mere “resumption of

                                  24   employment and engagement in family-life are expected milestones rather than a change of

                                  25   circumstances rendering continued supervision no longer appropriate”). Much like in Bauer, he

                                  26   has done what is expected of him from probation. His recognition that securing employment and

                                  27
                                       Case No.: 5:12-cr-00725-EJD-1
                                  28   ORDER DENYING DEFENDANT’S MOTION FOR EARLY TERMINATION OF
                                       SUPERVISED RELEASE
                                                                       3
                                   1   stability in family will keep him on a positive path is commendable, as are his outstanding work

                                   2   reviews and recent promotion, but do not yet show exceptional circumstances. See Mot. at 1,

                                   3   Attachment 1. The Court encourages Defendant to continue cultivating a career for himself,

                                   4   engaging in his community, and immersing himself in his family-life so that exceptional

                                   5   circumstances may be shown at a later date.

                                   6           The Court understands Defendant’s position: he is tired of having law

                                   7   enforcement/probation in his life and is ready to move on. But this is Defendant’s first

                                   8   opportunity to seek release, he has only served half his probationary sentence—it is too early for

                                   9   this Court to ensure Defendant will not retreat into past conduct. This order, thus, should not be

                                  10   construed as punishing Defendant further or casting judgment on the status of his progress. To the

                                  11   contrary, the Court wants Defendant to continue to be successful and views probation as a

                                  12   mechanism to ensure this.
Northern District of California
 United States District Court




                                  13           Accordingly, Defendant’s motion is DENIED. Defendant is encouraged to petition the

                                  14   Court for relief in the future.

                                  15           IT IS SO ORDERED.

                                  16   Dated: October 24, 2019

                                  17                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                  18                                                   United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       Case No.: 5:12-cr-00725-EJD-1
                                  28   ORDER DENYING DEFENDANT’S MOTION FOR EARLY TERMINATION OF
                                       SUPERVISED RELEASE
                                                                       4
